Exhibit 10r

*Confidential Treatment Requested

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

 

SANOFI PHARMA BRISTOL-MYERS SQUIBB

General Partnership With a Capital of

50.000 Euro

Head Office: 54 La Boétie Street 75008 Paris France

Trade and Companies Register of Paris 408 017 929

INTERNAL REGULATIONS

January 1, 2013

 

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  



ARTICLE 1    DEFINITIONS   

1.1

 

Defined Terms

     1   

1.2

 

Additional Defined Terms

     3    ARTICLE 2    POWERS AND OBLIGATIONS OF THE MANAGER(S)   

2.1

 

Powers

     4   

2.2

 

Limitation of Powers

     4   

2.3

 

Actions for Patents and Trademarks

     4    ARTICLE 3    DISSOLUTION   

3.1

 

Dissolution

     5   

3.2

 

Product Sale Withdrawal

     5   

3.3

 

Effects of Dissolution

     5    ARTICLE 4    MISCELLANEOUS   

4.1

 

Notifications

     5   

4.2

 

Governing law

     7   

4.3

 

Execution of a Writ

     7   

4.4

 

Litigations

     7   

4.5

 

Securities

     7   

4.6

 

Relative Effect

     7   

4.7

 

Divisibility

     8   

4.8

 

Transfer

     8   

4.9

 

Agreements

     8   

4.10

 

Entire Agreement

     8   

4.11

 

Waivers and Modifications

     8   

4.12

 

Exclusion of Creditors

     8   

4.13

 

Duplicate

     8   

4.14

 

Effective Date

     8   

4.15

 

Applicable Language

     9   

4.16

 

Capitalized Terms

     9    APPENDICES   

APPENDIX 1.1 Territory A

  

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

BETWEEN THE UNDERSIGNED:

 

1. Sanofi Participations, a single-shareholder simplified stock company with a
capital of 40.000 Euro, having its Head Office at 54 La Boétie Street 75008
Paris, France, registered with the Trade and Companies Register of Paris under
number 407 571 725 (“Sanofi Partner”), a subsidiary indirectly and entirely held
by Sanofi, a limited company with a capital of 2.681.837.622 Euro, having its
Head Office at 54 La Boétie Street 75008 Paris, France, registered with the
Trade and Companies Register of Paris under number 395 030 844 (“Sanofi”), and

 

2. BMS Investco SAS, a simplified stock company with a capital of 40.000 Euro,
having its Head Office at 3, Joseph Monier Street, 92500 Rueil Malmaison,
registered with the Trade and Companies Register of Nanterre under number 407
846 195 (“BMS Partner”), a subsidiary directly and indirectly entirely held by
Bristol-Myers Squibb Company, registered in Delaware (United States of America),
having its Head Office at 345 Park Avenue, New York, NY 10154 (“BMS”).

INTRODUCTION

The Partners have formed a general partnership Sanofi Pharma Bristol-Myers
Squibb (the “Company”).

The purpose of the Company is to allow the modification of the methods of joint
development and marketing by the two Partners of the Company, for the
pharmaceutical products based on the two molecules Irbesartan and Clopidogrel
which were discovered and patented by Sanofi and developed together with BMS.
The Partners have carried out a new form of the Company’s Articles of
Association and of their Agreements specifically to enable the performance of
this activity by way of lease management provided under the Company to another
Company of the Sanofi group.

The Partners have agreed, according to the terms of Article 15.4 of the
Company’s Articles of Association, to modify the existing internal regulations
for the purpose of completing and detailing the Articles of Association to
reflect the mutually agreed upon modifications. The Modified Internal
Regulations, (hereinafter the “Internal Regulations”), are set forth in detail
below.

ARTICLE 1: DEFINITIONS

 

1.1 Defined Terms. When used in the Internal Regulations, the following terms
shall have the meanings below:

“Clopidogrel License Agreement”. The License Agreement for Intellectual Property
and Delivery of Clopidogrel dated June 6, 1997, as last amended on the date
hereof (or as further amended according to Article 2.2. hereof), between the
Company and Sanofi regarding the license of certain patents, trademarks and
know-how for Clopidogrel and Clopidogrel Products of Sanofi to the Company
provided that Sanofi is paid the Development Fee (as these terms are defined
within this Amended Agreement).

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

1



--------------------------------------------------------------------------------

“Know-How License Agreement”. The License Agreement for Product Know-How dated
June 6, 1997, as last amended on the date hereof (or as further amended
according to Article 2.2. hereof), between the Company, Sanofi and BMS pursuant
to the Development Agreement, the use of company names by the Company and the
development of Irbesartan and Clopidogrel as of June 6, 1997, provided that a
Know-How Fee is paid (as this term is defined within this Amended Agreement).

“Irbesartan License Agreement”. The License Agreement for Intellectual Property
dated June 6, 1997, as last amended on the date hereof (or as further amended
according to article 2.2. hereof), between the Company and Sanofi regarding the
license of certain patents, trademarks and know-how for Irbesartan and
Irbesartan Products of Sanofi to the Company, provided that Sanofi is paid the
Development Fee (as this term is defined thereof).

“Partners”. The Sanofi Partner and BMS Partner and each of their successors and
beneficiaries; being however understood that any Partner without shareholdings
shall be considered as retired from its position as Partner of the Company.

“Clopidogrel”. The chemical molecule discovered and patented by Sanofi and known
under the SR 25990C code, whose unregistered international name is Clopidogrel
Hydrogenosulphate.

“Lease Management Agreement”. The business lease management agreement concluded
January 1, 2013 between the Company and SWIND.

“Termination Date”. December 31, 2018.

“Manager”. The person appointed, according to the law and to the Company’s
articles of association, as manager of the Company, while specifying that on the
date hereof the manager is Sanofi Partner.

“Irbesartan”. The chemical molecule discovered and patented by Sanofi known
under the SR 47436 code, whose unregistered international name is Irbesartan.

“Person”. Any individual, partnership, company, including limited company,
general partnership, joint venture company, simplified stock company,
joint-venture, association, trust or any other entity or administration or
governmental agency or their subdivisions as well as any union or group
considered to be a person according to Section 13(d) of US Securities and
Exchange Act of 1934 modified.

“Product”. The Clopidogrel Product or a Irbesartan Product and “Products”
indicates a Clopidogrel Product and a Irbesartan Product.

“Clopidogrel Product”. (i) a product having Clopidogrel as sole active
ingredient, in its finished form, marketed under Plavix® and Iscover® trademarks
or any other trademark whose similarity may generate confusion or which replaces
one of them or (ii) a product (a “FDC Clopi Identifié”) containing as sole
active ingredients a combination of Clopidogrel and acetylsalicylic acid, in
finished form, traded under Duoplavin®, CoPlavix® and DuoCover® trademarks or
any other trademark whose similarity may generate confusion or which replaces
one of them. The term Clopidogrel Product excludes any other fixed-dose
combination containing Clopidogrel.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

2



--------------------------------------------------------------------------------

“Irbesartan Product”. (i) a product having Irbesartan as sole active ingredient,
in its finished form, marketed under Aprovel®, Karvea® and Avapro® trademarks or
any other trademark whose similarity may generate confusion or which replaces
one of them or (ii) a product (a “FDC Irbe Identifié”) containing as sole active
ingredients a combination of Irbesartan and Hydrochlorothiazide, in finished
form, traded under CoAprovel®, Avalide® and Karvezide® trademarks or any other
trademark whose similarity may generate confusion or which replaces one of them.
The term Irbesartan Product excludes any other fixed-dose combination containing
Irbesartan.

“Affiliated Company”. In reference to a Person, indicates any other Person
controlling, controlled by, or under the joint control with, this Person; being
however understood that, as regards Sanofi, the definition of Affiliated Company
excludes L’Oreal. For the purpose of this definition, “control” indicates
(i) the direct or indirect power to orientate the management of a Person or to
veto any significant decision related to the management of a Person, in each of
these cases either by holding of securities or shares with right of vote, by
contract or by any other means, (ii) the direct or indirect holding of shares
(excluding shares in a private company) representing at least 50% of the voting
rights of a Person or (iii) holding at least 50% of the shares of a private
company.

“Articles of Association”. The Company’s updated Articles of Association
effective as of January 1, 2013.

“SWIND”. The company Sanofi Winthrop Industry, a French limited liability
company having its Head Office at 20, Raymond Aron Avenue, 92160 Antony,
registered with the Trade and Companies Register of Nanterre under number 775
662 257.

“Territory A”. The countries and geographical areas described in Appendix 1.1
enclosed hereof.

 

1.2 Additional Defined Terms. The following additional defined terms shall have
the meaning stipulated by the articles listed below:

 

Defined Term

   Definition Article BMS Partner    Introduction Sanofi Partner    Introduction
BMS    Introduction CCI    4.4 Dispute    4.4 Notifications    4.1 Dispute
Notification    4.4 Internal Regulations    Introduction Sanofi    Introduction
Company    Introduction

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

3



--------------------------------------------------------------------------------

ARTICLE 2: POWERS AND OBLIGATIONS OF THE MANAGER(S)

 

2.1 Powers. The Manager(s) shall have all powers to perform all the management
deeds included in the Company purpose, subject to the decisions mentioned in
article 2.2 hereafter. The Manager(s) shall ensure that any contract mentioned
in articles 2.2(d) and 2.2(e) hereafter concluded by the Company expressly
stipulate that BMS Partner benefits from a stipulation for third parties
allowing it to use for and on behalf of the Company the rights which the latter
benefits from according to this agreement.

 

2.2 Limitation of powers. The Manager(s) decisions set forth below shall not be
valid unless or until they are authorized in writing and in advance by a BMS
Partner:

 

  (a) To modify these Internal Rules of the Company;

 

  (b) To request the initiation of proceedings for conciliation (according to
Article L. 611-4 of the Commercial Code), for safeguard (according to Book VI of
Title II of the Commercial Code) or the appointment of an ad-hoc agent
(according to Article L. 611-3 of the Commercial Code), on behalf of the Company
or one of its subsidiaries;

 

  (c) To proceed to or to submit for the approval of partners any capital
increase or issue of securities by the Company;

 

  (d) To modify or to terminate the Clopidogrel License Agreement, the
Irbesartan License Agreement, the Know-How License Agreement or the Lease
Management Agreement;

 

  (e) To conclude or wind-up any Agreement (including any transaction within a
litigation) involving one or several actual or potential payments by the
Company, higher than [*] cumulatively;

 

  (f) To implement any decision covered by Articles 12.3 (a), (b), (c) and
(e) of the Articles of Association;

 

  (g) To conclude or wind-up any transaction within a litigation by way of which
the Company admits having committed an error or wrongdoing.

 

2.3 Actions for Patents and Trademarks. The Manager(s) shall be able to initiate
proceedings or to act on behalf of the Company (i) against a third party for the
violation of any patent or trademark licensed to the Company, (ii) in defense,
against a legal action started by a third party against the Company, Sanofi
Partner or one of their Affiliated Companies, for the counterfeit of a patent
and/or a trademark regarding Irbesartan, Clopidogrel or one of the two Products
in Territory A or (iii) in defense against any legal action commenced by a third
party for the invalidity or the nullity of any patent whatsoever registered in
the name of the Company.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

4



--------------------------------------------------------------------------------

ARTICLE 3: DISSOLUTION

 

3.1 Dissolution. Until the Termination Date, Sanofi Partner and BMS Partner
undertake not to participate to any operation, not to make any decision and not
to propose any modification of their Articles of Association or any decision
that may have as purpose or effect their voluntary dissolution for any reason
whatsoever, without having the prior agreement in writing of the other Partner.

 

3.2 Product Sale Withdrawal. Should a Product be withdrawn from sale in
Territory A, the Partners shall modify the Company’s Articles of Association in
order to remove any reference to the development, purchase, sale, marketing,
advertising or trading of this Product.

 

3.3 Effects of Dissolution. Notwithstanding the effects of dissolution detailed
in the Articles of Association, in case of dissolution of the Company,

 

  (a) The Company shall assign or license to a Person mutually acceptable by the
two Partners all the remaining assets of the Company as well as the rights and
obligations it has by way of the Clopidogrel License Agreement, Irbesartan
License Agreement, and the Know-How License Agreement, except for the rights to
company names and trademarks, containing the terms: “Sanofi”, “BMS” or
“Bristol-Myers Squibb”;

 

  (b) The products of such sale shall be allocated as set forth below and in the
following order of priority:

 

  (i) For the payment of debts and liabilities of the Company and liquidation
costs;

 

  (ii) The balance, if any, for the impoundment of the amounts which the
Partners shall consider reasonably necessary for the contingent, non-liquidated
or unforeseen liabilities or for the obligations of the Company or of the
Partners issued from or related to the Company. By mutual agreement of the
Partners, such amounts can be deposited in a bank chosen by them and authorized
to act as impoundment for the withdrawals intended to cover the aforementioned
debts and obligations

 

     and, upon the expiry of the period determined by the Partners, to
distribute the balance as stipulated in paragraph (iii) hereafter; and

 

  (iii) The balance, if any, shall be distributed to the Partners in proportion
to their shareholdings.

ARTICLE 4: MISCELLANEOUS

 

4.1 Notifications. All the notifications, complaints, requests, formal demands
and other communications (hereinafter collectively referred to as the
“Notifications”) shall be made in writing and shall be delivered in person, by
hand, by registered letter, by mail with acknowledgement of receipt, to the
Persons and addresses below:

For the Company, at:

Sanofi Pharma Bristol-Myers Squibb

54 La Boétie street

75008 Paris, France

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

5



--------------------------------------------------------------------------------

To: Legal Director

Fax: (33 1) 01.53.77.40.85

To: Vice President, Alliance Management

For BMS Partner, at:

BMS Investco S.A.S

France

3, Joseph Monier Street

92500 Rueil Malmaison

To: President

And a copy at:

Bristol-Myers Squibb Company

Route 206 & Province Line Road

Princeton, NJ 08543 USA

To: Alliance Manager

and:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, New York 10007 USA

To: [omitted]

For Sanofi Partner, at:

Sanofi

54 La Boétie Street

75008 Paris, France

To: Senior Vice President, Legal Affairs and General Counsel et Vice President,
Alliances & Partnerships

and a copy to:

Weil, Gotshal & Manges

2, Baume Street

75008 Paris

To: [omitted]

Each of the Partners can designate another recipient (and/or change its address)
for the Notifications, by way of a Notification made according to this article.
All the Notifications made according to this article shall be considered as
being sent upon the date of their reception when delivered in person, by hand,
or ten (10) working days following the delivery by registered mail or with
acknowledgement of receipt.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

6



--------------------------------------------------------------------------------

4.2 Governing law. These Internal Regulations as well as the related rights and
obligations shall be governed by the French law.

 

4.3 Execution of a Writ. Each of the Partners acknowledges that the allocation
of damages shall not stand for satisfactory rehabilitation in case of
non-fulfillment of one of the obligations stipulated herein. Consequently, the
execution of a writ for these obligations shall be required to the maximum
extent permitted by law.

 

4.4 Litigations. In case of litigations, claims, disputes or disagreements (a
“Dispute”) resulting from or related to these Internal Rules, including any
issue regarding the validity, existence and termination of these Internal Rules,
the Partners shall first try to settle their Dispute by negotiation. This
process of negotiation shall be considered open when one of the Partners sends a
notification in writing (a “Notification of Dispute”) to the other Partner.
Should a Dispute submitted to the negotiation procedure according to the
aforementioned requirements not be definitively settled within a period of 30
days upon the reception by one of the Partners of the Notification of Dispute,
the Dispute shall be deferred to a mediation procedure in accordance with the
Mediation Regulations of the International Chamber of Commerce (the “CCI”). The
mediation court shall be composed of three mediators. Each Partner shall appoint
a mediator. The two mediators appointed shall appoint the president of the
mediation court. If one of the Partners does not appoint a mediator in the
petition for mediation or within the 30 days upon the reception of a
notification in writing stating the appointment of a mediator by the other
Partner, the aforementioned mediator shall be appointed by the CCI. Should the
two mediators appointed by the Partners fail to reach an agreement on the
appointment of a third mediator within a period of 30 days upon the appointment
of the second mediator, the third mediator shall be appointed by the CCI. The
mediation procedure shall be held in Paris, France and the proceedings shall be
conducted in English. Notwithstanding any contrary clause in the Mediation
Regulations of the International Chamber of Commerce, each Partner shall bear
its own costs and charges related to the aforementioned mediation procedure and
all related procedures, legal fees included. Each Partner shall continue to
fulfill its obligations according to the Internal Regulations and the provisions
of the Internal Regulations shall be further applied until the settlement of
this Dispute.

 

4.5 Titles. All titles and subtitles of the Internal Regulations are for
convenience only and none of them shall affect the meaning or influence the
interpretation thereof.

 

4.6 Relative Effect. The Internal Regulations are binding upon and benefit to
the Partners and their successors and authorized assignees and no express or
implicit provision shall be construed as granting rights, advantages or remedies
to any third parties, of any nature whatsoever. Therefore, the Internal
Regulations shall no longer bind and benefit to any Partner that would no longer
hold at least a share in the Company, as of the date when it would no longer
hold at least a share in the Company.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

7



--------------------------------------------------------------------------------

4.7 Divisibility. If one of the stipulations of the Internal Regulations is
null, illegal or incompatible with the legal or statutory provisions, the other
stipulations of the Internal Regulations shall remain in full force and effect
as far as the economic and legal substance of the operations covered herein is
not unfavorably affected for any of the Partners. Since one stipulation of the
Internal Regulations is determined as null, illegal or incompatible with legal
or statutory provisions, or impossible to execute, the Partners undertake to
negotiate in good faith the modification of Internal Regulations in order to
reflect as faithfully as possible the original intention of the Partners so as
the operations stipulated herein can be performed as far as possible according
to the initial plan.

 

4.8 Transfer. This agreement shall not be transferred by one of the Partners
without the authorization of the other Partner.

 

4.9 Agreements. All the agreements or authorizations of the deeds or issues
required by the Internal Regulations shall be made in writing and shall concern
exclusively the specific deed or issue for which the agreement or authorization
is given, and shall not relieve any of the Partners from the obligation to
obtain, as the case may be, the agreement or authorization required by the
Internal Regulations for another deed or issue.

 

4.10 Entire Agreement. As the Internal Regulations and the Articles of
Association express the entire agreement of the Partners regarding their
purpose, they annul and replace any prior verbal or written agreements between
the Partners and their Affiliated Companies, concerning this purpose and not
stipulated herein or in the Articles of Association

 

4.11 Waivers and Modifications. No modification of the Internal Regulations
shall be valid unless it is subject to a written document signed by the two
Partners and expressly refers to the Internal Regulations or to the Articles of
Association, mentioning the intention of Partners to modify the Internal
Regulations or the Articles of Association. Any waiver of any stipulations
hereof shall be made in a written document signed by the interested Partner,
provided that no waiver shall be construed as a future waiver or a waiver of the
benefit of any other requirements or stipulations hereof.

 

4.12 Exclusion of Creditors. The provisions of the Internal Regulations are
presumed to govern the relations between Partners and the relations between
Partners and the Company. The Internal Regulations have not been presumed to
benefit to non- Partner creditors and no right shall be granted to non-Partner
creditors by way of the provisions hereof.

 

4.13 Duplicate. The Internal Regulations can be signed in several copies, each
of them being an original copy, but the whole shall constitute a unique
instrument.

 

4.14 Effective Date. The Internal Regulations, signed today, shall enter into
force January 1, 2013.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

8



--------------------------------------------------------------------------------

4.15 Applicable Language. The Partners acknowledge that the Internal Regulations
can be translated into English. The Partners confirm that the French version of
the Internal Regulations shall prevail.

 

4.16 Capitalized Terms. The capitalized terms which are not defined by these
Internal Regulations shall have the meaning provided in the Articles of
Association.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

9



--------------------------------------------------------------------------------

Executed this 1st day of January, 2013.

 

SANOFI PARTICIPATIONS By:  

/s/ Gilles Boisson

 

Gilles Boisson

Authorized Representative

BMS INVESTCO S.A.S. By:  

/s/ Jean-Christophe Barland

 

Jean-Christophe Barland

CEO

[Signature Page to Internal Regulations]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

APPENDIX 1.1

Clopidogrel Product and Irbesartan product:

 

  - Germany,

  - Belgium,

  - Spain,

  - Greece,

  - Italy,

  - Netherlands,

  - Portugal,

  - Switzerland.

Clopidogrel Product only:

 

  - Austria,

  - South Korea,

  - Cyprus,

  - Denmark,

  - Finland,

  - Hong-Kong,

  - Iceland,

  - Israel,

  - Ireland,

  - Norway,

  - Sweden,

  - Taiwan,

  - France (metropolitan).

For Irbesartan only:

 

  - France (DOMTOM included)

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION